
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3363
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the use of National Infantry
		  Museum and Soldier Center Commemorative Coin surcharges, and for other
		  purposes.
	
	
		1.National Infantry Museum and Soldier Center
			 Commemorative Coin surchargesSection 6(b) of the National Infantry Museum
			 and Soldier Center Commemorative Coin Act (Public Law 110–357, 122 Stat. 3999)
			 is amended by inserting before the period at the end the following: ,
			 and for the retirement of debt associated with building the existing National
			 Infantry Museum and Soldier Center.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
